Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Maria Peralta, President, Chief Executive Officer and Chief Financial Officer of Okana Ventures, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of Okana Ventures, Inc. for the year ended December 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Okana Ventures, Inc. Dated: March 30, 2012 /s/ Maria Peralta Maria Peralta President and Treasurer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
